                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
 In re:                                                   Case No. 21-42617-mar
 Linear Mold & Engineering, LLC                           Chapter 11
          Debtor.                                         Hon. Mark A. Randon

  UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF
            DEBTOR’S PLAN OF REORGANIZATION

      Andrew R. Vara, United States Trustee, for his Objection to Confirmation of

Debtor’s Plan of Liquidation (the “Plan”), states:

Preliminary Statement

          The United States Trustee objects to confirmation of the Plan because it

contains impermissible exculpation clauses. These clauses should be omitted or

modified consistent with current law.

The Exculpatory Provisions Are Overbroad and Must Not be Approved


          1.    The Plan contains the following definition of Exculpated Claim:

          “Exculpated Claim” means any Claim against the Debtor, the Reorganized
          Debtor, its officers, employees, agents or Professionals related to any act or
          omission in connection with, relating to, or against of this this Chapter 11
          Case, the filing of this Plan or any contract, instrument, release, or other
          agreement or document created or entered into in connection therewith, the
          filing of this Case, or any actions taken during the pendency of this Case or
          the administration or implementation of this Plan or the distribution of
          property thereunder. Article XI, Section 11.25, page 44 of the Plan.

          2.    The Plan provision regarding exculpation states:



 21-42617-mar       Doc 105   Filed 07/12/21   Entered 07/12/21 13:01:56   Page 1 of 5
      Except as otherwise provided in the Plan, no person that is acting or has
      acted for on behalf of the Debtor or the Reorganized Debtor shall have or
      incur, and are hereby release and exculpated from, any claim, obligation,
      cause of action or liability for any Exculpated Claim, except for gross
      negligence of willful misconduct. The Debtor and Reorganized Debtor and
      its respective affiliates, agents, directors, members, shareholders, managers,
      officers, employees, advisors and attorneys, have and on the Effective Date
      shall be deemed to have, participated in compliance with the applicable
      provisions of the Bankruptcy Code and shall not be liable at any time for
      the violation of any applicable law, rule or regulation governing the
      solicitation of acceptances or rejections of the Plan or such distributions
      made pursuant to the Plan. Article XII, Section 12.2, page 48 of the Plan.

      3.    Exculpatory clauses in chapter 11 plans for non-estate fiduciaries

should be narrowly tailored to include only actions between the filing date of the

case and the effective date of the plan. Exculpation clauses should not include

breaches of fiduciary duty or negligence, which should be carved out along with

gross negligence and willful misconduct. In re WCI Cable, Inc., 282 B.R. 457

(Bankr. D. Or. 2002) (court held that provision purporting to exculpate debtors'

officers, directors, employees and agents, from any liability except for acts of

willful misconduct or gross negligence, was inconsistent with the Bankruptcy Code,

and precluded confirmation absent amendment to include acts of negligence and of

fiduciary breach within exception to exculpation.) Fiduciaries of the estate, like

trustees, are subject to personal liability for intentional and negligent violations of

duties imposed by law. WCI Cable, 282 B.R. at 478-79, quoting In re Allegheny

Intern., Inc., 100 B.R. 244, 246-247 (Bankr. W.D. Pa. 1989) (Allegheny court stated

that “…holding a fiduciary harmless for its own negligence is shockingly


21-42617-mar     Doc 105    Filed 07/12/21       Entered 07/12/21 13:01:56   Page 2 of 5
                                             2
inconsistent with the strict standard of conduct for fiduciaries.”) See also MRPC

1.8(h)(1), which states:

                   (h) A lawyer shall not:
                   (1) make an agreement prospectively limiting the lawyer's
                   liability to a client for malpractice unless permitted by law and
                   the client is independently represented in making the
                   agreement[.]

        4.   The Debtor’s exculpation clause is overbroad, stating that no person

with any connection to the Debtor, including all successors and assigns, and

including its professionals, who acted on behalf of the Debtor shall be held liable

for any claim or liability, carving out only acts of gross negligence and willful

misconduct as determined.

        5.   The Debtor’s definition of an exculpated party is so inclusive it is

impossible to identify with specificity who is protected. The sheer numerosity of

who is included as an exculpated party demands this provision be stricken from the

Plan.

        6.   The exculpation clause is also objectionable because it is not limited to

acts or claims arising from the date of filing of the bankruptcy petition to the

effective date. Fraser Boiler Service, Inc., 593 B.R. 636, 641-642 (Bankr. W.D.

Wash. 2018) (holding that exculpation clauses should be clear that only post-

petition acts will be exculpated and post effective date acts will not be exculpated.)




21-42617-mar     Doc 105    Filed 07/12/21       Entered 07/12/21 13:01:56   Page 3 of 5
                                             3
       7.   Section 105 of the Bankruptcy Code, generally relied on to support

exculpation and release provisions in chapter 11 plans, does not create substantive

rights that are otherwise unavailable under the Bankruptcy Code. Pertuso v. Ford

Motor Credit Co., 233 F.3d 417, 423 n.1 (6th Cir. 2000) (acknowledging that “§ 105

does not itself create a private right of action … “a court may invoke § 105(a) ‘if

the equitable remedy utilized is demonstrably necessary to preserve a right

elsewhere provided in the Code....’” (Citations omitted.)

       8.   The United States Trustee requests the Court strike the exculpation

provision of the Plan.

      WHEREFORE, the United States Trustee requests this Court deny

confirmation of the Debtor’s Plan to the extent it includes an overreaching

exculpation clause.

                                                Respectfully submitted,
                                                ANDREW R. VARA
                                                UNITED STATES TRUSTEE
                                                Regions 3 and 9

                                     By          /s/ Jill M. Gies
                                                Jill.Gies@usdoj.gov
                                                Trial Attorney
                                                Office of the U.S. Trustee
                                                211 West Fort St - Suite 700
                                                Detroit, Michigan 48226
                                                (313) 226-7999

Dated: July 12, 2021



 21-42617-mar   Doc 105   Filed 07/12/21       Entered 07/12/21 13:01:56   Page 4 of 5
                                           4
                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
In re:                                                      Case No. 21-42617-mar
Linear Mold & Engineering, LLC                              Chapter 11
         Debtor.                                            Hon. Mark A. Randon

               CERTIFICATE OF SERVICE OF
 UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF
             DEBTOR’S PLAN OF LIQUIDATION
      I hereby certify that on July 12, 2021, the foregoing document was filed
through the Clerk’s electronic filing system and was thereby served on parties who
have requested electronic notice.

                                                   ANDREW R. VARA
                                                   UNITED STATES TRUSTEE
                                                   Regions 3 and 9
                                        By:         /s/ Jill M. Gies
                                                   Office of the U.S. Trustee
                                                   211 West Fort St - Suite 700
                                                   Detroit, Michigan 48226
                                                   (313) 226-7999
                                                   Jill.Gies@usdoj.gov
Dated: July 12, 2021




 21-42617-mar      Doc 105   Filed 07/12/21       Entered 07/12/21 13:01:56   Page 5 of 5
                                              5
